Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings are objected to under 37 CFR 1.84 (h)(3) for using incorrect cross-hatching.  More particularly, Figures 5 and 7 illustrate the check valve in cross-section as being made of metal rather than an elastomeric material as claimed.   See MPEP 608.02 (pages 600-114 and 600-115) for proper cross sections.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 9-20, it is unclear how the claimed check valve relates to the claimed container and oral irrigator.   The elements must be reasonably related to as to present a functional device.



Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett (US 6,092,551).
As noted in the annotated Figures 7 and 8 of Bennett below, Bennett discloses a check valve made of an elastic material (column 3, line 28) having a hollow body with opposite connection walls and opposite membranes.  In regard to claim 2, note Figure 2 annotated below.   In regard to claim 3, note Figures 5 and 6 in cross-section illustrating the gradual change in the membranes thickness.

    PNG
    media_image1.png
    461
    717
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 6,092,551) in view of Riester et al (US 3,648,730).
In regard to claim 8, as noted above Bennett discloses a check valve with connections walls, membranes, fixing part, column part and limit part.  In Figure 5 Bennett discloses the limit part as as two limit rings 32, 22 with a limit groove 18 therebetween.  Bennett, however, fails to disclose the top surface provided with a plurality of ribs with grooves formed therebetween to allow for fluid flow.  Riester et al, however teaches providing a similar duckbill check valve with a plurality of ribs formed in the top end to form grooves 58 (Figures 2 and 3) in order to allow for the valve to be mounted to the container 12 so that fluid flows to the check valve.  To have provided the Bennett check valve with ribs/grooves at the top end of the valve so that it can be mounted to a container as taught by Riester et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 9-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 6,092,551) in view of Bab et al (US 5,755,572).
Bennett discloses that the valve may be used for a variety of different purposes (column 1, lines 10-17).  Bab et al discloses an oral irrigator/container that incorporates a couple of generic check valves 13, 14’.  To have merely selected a Bennett check valve for the Bab et al check valves would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 6,092,551) in view of Riester et al (US 3,648,730) as applied above and in further view of Bab et al (US 5,755,572).
Bennett discloses that the valve may be used for a variety of different purposes (column 1, lines 10-17).  Bab et al discloses an oral irrigator/container that incorporates a couple of generic check valves 13, 14’.  To have merely selected a Bennett/Riester et al check valve for the Bab et al check valves would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772    
                                                                                                                                                                                                    (571) 272-4712